



EXHIBIT 10.3


FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (“Agreement”), effective as of
May 7, 2019 (the “Effective Date”), is entered into by and between Dashiell I.
Robinson (the “Executive”) and Redwood Trust, Inc., a Maryland corporation (the
“Company”), and amends and restates in its entirety that certain Employment
Agreement by and between the Executive and the Company dated as of August 8,
2017, which became effective as of September 28, 2017 (as subsequently amended,
the “Prior Agreement”).


The Company desires to establish its right to the continued services of the
Executive, in the capacity, on the terms and conditions, and subject to the
rights of termination hereinafter set forth, and the Executive is willing to
accept such continued employment in such capacity, on such terms and conditions,
and subject to such rights of termination.


In consideration of the mutual agreements hereinafter set forth, the Executive
and the Company have agreed and do hereby agree as follows:


1.     Employment and Responsibilities. During the Term, the Executive shall
serve as President of the Company, reporting to the Chief Executive Officer of
the Company or his designee, with responsibilities, duties and authority
customary for such position, including, without limitation, business and
strategic development and implementation, as well as management and oversight of
the Chief Investment Officer and the Chief Financial Officer (with the Chief
Investment Officer and Chief Financial Officer reporting directly to the
Executive). The Executive does hereby accept and agree to such continued
employment. The Chief Executive Officer may, from time to time, in his sole
discretion, modify, reassign and/or augment the Executive’s responsibilities,
subject to approval by the Board of Directors of the Company (the “Board”), and
any such modification, reassignment and/or augmentation shall be deemed a waiver
by the Executive of his rights under Section 6(e)(i) hereof only with his
express written consent. Any such modification, reassignment or augmentation of
responsibilities shall be in writing. The Executive shall devote such time,
energy and skill to the performance of his duties for the Company and for the
benefit of the Company as may be necessary or required for the effective conduct
and operation of the Company’s business. Furthermore, the Executive shall act
only in good faith and exercise due diligence and care in the performance of his
duties to the Company under this Agreement.


2.    Term of Agreement. The term of this Agreement (the “Term”) shall commence
on the Effective Date and shall continue through December 31, 2019; provided,
however, that (i) on January 1, 2020 and each succeeding January 1, the Term
shall automatically be extended for one additional year unless, not later than
three months prior to any such January 1, either party shall have given written
notice to the other that it does not wish to extend the Term and (ii) such one
year extensions of the Term shall not occur on and after the January 1 of the
year in which the Executive will attain age sixty-five (65) but instead the Term
shall be extended only until the date of the Executive’s sixty-fifth (65th)
birthday.         


3.    Compensation.


(a)    Base Salary. The Company shall pay the Executive, and the Executive
agrees to accept from the Company, in payment for his services to the Company a
base salary (the “Base Salary”) at the rate of $600,000 per year, paid in
accordance with the customary payroll practices of the Company subject to annual
review and increase by the Board in its sole discretion (or by the Board’s
separately designated Compensation Committee in its sole discretion). For the
avoidance of doubt, references to the Board in this Section 3 shall include the
Board’s separately designated Compensation Committee.





--------------------------------------------------------------------------------





        
(b)    Performance Bonus - Board of Directors’ Discretion. The Executive shall
be eligible to receive an annual bonus. The Board in its discretion will
determine whether such annual bonus will be paid, the amount of such bonus and
its form of payment. The Executive’s target annual bonus amount is 165% of his
Base Salary (the “Target Bonus”). If the Board determines in its discretion that
the Executive’s performance meets or exceeds the criteria established by the
Board for the award of a Target Bonus, the Board may award the Executive the
Target Bonus or a higher amount. Likewise, if the Executive’s performance does
not meet said criteria, the Board may award a lesser amount, or no bonus may be
awarded. Unless otherwise provided in this Agreement, the Executive’s
eligibility to receive any bonus under this Section 3(b) shall be expressly
conditioned on, among other things, the Executive remaining employed with the
Company up through any designated distribution date set by the Board.


(c)    Equity Incentive Awards. Executive shall be eligible to receive grants of
equity-based long-term incentive awards, which may include options to purchase
Company stock, performance or restricted stock units and Company restricted
stock contributions to Company’s deferred compensation plan, or other
equity-based awards. Such awards shall be determined in the discretion of the
Board. In the event of a Change of Control (as defined in the Redwood Trust,
Inc. Executive Deferred Compensation Plan) in which the surviving or acquiring
corporation does not assume the Executive’s outstanding equity-related awards
(including options and equity-based awards granted both before and after the
Effective Date) or substitute similar equity-related awards, such equity-related
awards shall immediately vest and become exercisable if the Executive’s service
with the Company has not terminated before the effective date of the Change of
Control; provided, however, that the foregoing provision shall only apply if the
Company is not the surviving corporation or if shares of the Company’s common
stock are converted into or exchanged for other securities or cash.


(d)     Annual Review. The Executive’s performance shall be reviewed at least
annually. The performance evaluations shall consider and assess the Executive’s
performance of his duties and responsibilities, the timely accomplishment of
existing performance objectives, his level of efficiency and overall
effectiveness and/or other factors or criteria that the Company, in its sole
discretion, may deem relevant. The frequency of performance evaluations may vary
depending upon, among other things, length of service, past performance, changes
in job duties or performance levels. The Board shall, at least annually, review
the Executive’s entire compensation package to determine whether it continues to
meet the Company’s compensation objectives. Such annual review will include a
determination of (i) whether to increase the Base Salary in accordance with
Section 3(a); (ii) the incentive performance bonus to be awarded in accordance
with Section 3(b); and (iii) the amount and type of any equity awards granted in
accordance with Section 3(c). Positive performance evaluations do not guarantee
salary increases or incentive bonuses. Salary increases and incentive bonus
awards are solely within the discretion of the Board and may depend upon many
factors other than the Executive’s performance.


4.    Fringe Benefits. The Executive shall be entitled to participate in any
benefit programs adopted from time to time by the Company for the benefit of its
senior executive employees, and the Executive shall be entitled to receive such
other fringe benefits as may be granted to him from time to time by the Board.


(a)    Benefit Plans. The Executive shall be entitled to participate in any
benefit plans relating to equity-based compensation awards, pension, thrift,
profit sharing, life insurance, medical coverage, education, deferred
compensation, or other retirement or employee benefits available to other senior
executive employees of the Company, subject to any restrictions (including
waiting periods) specified in such plans and/or related individual agreements.
The Company shall make commercially reasonable efforts to obtain medical and
disability insurance, and such other forms of insurance as the Board shall from
time to time determine, for its senior executive employees.





--------------------------------------------------------------------------------







(b)    Paid Time Off. The Executive shall be entitled to twenty-five (25) days
of paid time off (“PTO”) per calendar year pursuant to the Company’s policies
applicable to similarly situated employees of the Company, as in effect from
time to time and consistent with the Executive’s satisfactory performance of the
duties set forth in Section 1; provided, however, that the Executive may only
accrue up to a maximum of fifty (50) days of PTO. The Executive may use PTO for
any reason, including vacation, sick time, personal time and family illness. Any
vacation shall be taken at the reasonable and mutual convenience of the Company
and the Executive.


5.    Business Expenses. The Company shall reimburse the Executive for any and
all necessary, customary and usual expenses, properly receipted in accordance
with Company policies, incurred by Executive on behalf of the Company.


6.    Termination of Executive’s Employment.


(a)    Death. If the Executive dies while employed by the Company, his
employment shall immediately terminate. The Company’s obligation to pay the
Executive’s Base Salary shall cease as of the date of the Executive’s death, and
any unpaid Base Salary shall be paid to the Executive’s estate. In addition,
within fifteen (15) days of the Executive’s death, the Company shall pay to the
Executive’s estate an incentive performance bonus based on Executive’s Target
Bonus then in effect, prorated for the number of days of employment completed by
the Executive during the year of his death. Executive’s beneficiaries or his
estate shall receive benefits in accordance with the Company’s retirement,
insurance and other applicable programs and plans then in effect. All stock
options or other equity-related awards with time-based vesting, including
deferred or restricted stock units, shall vest in full and, in the case of stock
options, shall be exercisable for such period as set forth in the applicable
award agreement by which such awards are evidenced. All stock options or other
equity-related awards with performance-based vesting, including performance
stock units, shall remain outstanding and shall continue to be eligible to vest
and become payable based on the number of target shares and the performance
goals set forth in the applicable award agreement by which such awards are
evidenced, with any stock options remaining exercisable for such period as set
forth in the applicable award agreement.


(b)    Disability. If, as a result of the Executive’s incapacity due to physical
or mental illness (“Disability”), Executive shall have been absent from the
full-time performance of his duties with the Company for six (6) consecutive
months, and, within thirty (30) days after written notice is provided to him by
the Company, he shall not have returned to the full-time performance of his
duties, the Executive’s employment under this Agreement may be terminated by the
Company for Disability. During any period prior to such termination during which
the Executive is absent from the full-time performance of his duties with the
Company due to Disability, the Company shall continue to pay the Executive his
Base Salary at the rate in effect at the commencement of such period of
Disability. Subsequent to such termination, the Executive’s benefits shall be
determined under the Company’s retirement, insurance and other compensation
programs then in effect in accordance with the terms of such programs. In
addition, within fifteen (15) days of such termination, the Company shall pay to
the Executive an incentive performance bonus based on Executive’s Target Bonus
then in effect, prorated for the number of days of employment completed by the
Executive during the year in which his employment terminated. The Executive, the
Executive’s beneficiaries or his estate shall receive benefits in accordance
with the Company’s retirement, insurance and other applicable programs and plans
then in effect. All stock options or other equity-related awards with time-based
vesting, including deferred or restricted stock units, shall vest in full and,
in the case of stock options, shall be exercisable for such period as set forth
in the applicable award agreement by which such awards are evidenced. All stock
options or other equity-related awards with performance-based vesting, including
performance stock units, shall remain outstanding and shall continue to be
eligible to vest and become payable





--------------------------------------------------------------------------------





based on the number of target shares and the performance goals set forth in the
applicable award agreement by which such awards are evidenced, with any stock
options remaining exercisable for such period as set forth in the applicable
award agreement.


(c)    Termination By The Company For Cause. The Company may terminate the
Executive’s employment under this Agreement for Cause, at any time prior to
expiration of the Term of the Agreement; provided, however, that prior to any
termination of employment for Cause pursuant to subsection (i), (ii), or (iii)
below, the Company must first provide written notice describing the reason for
such termination of employment (and, with respect to subsections (ii) and (iii)
below, such notice may be provided on the same date as the termination date).
For purposes of this Agreement, “Cause” shall mean (i) the Executive’s material
failure to substantially perform the reasonable and lawful duties of his
position for the Company, which failure shall continue for thirty (30) days
after written notice thereof by the Company to the Executive; (ii) acts or
omissions constituting gross negligence, recklessness or willful misconduct on
the part of the Executive in respect of the performance of his duties hereunder,
his fiduciary obligations or otherwise relating to the business of the Company;
(iii) the habitual or repeated neglect of his duties by Executive; (iv) the
Executive’s conviction of a felony; (v) theft or embezzlement, or attempted
theft or embezzlement, of money or tangible or intangible assets or property of
the Company or its employees, customers, clients, or others having business
relations with the Company; (vi) any act of moral turpitude by Executive
injurious to the interest, property, operations, business or reputation of the
Company; or (vii) unauthorized use or disclosure of trade secrets or
confidential or proprietary information pertaining to Company business.


In the event of a termination under this Section 6(c), the Company will pay only
the portion of Base Salary or previously awarded bonus unpaid as of the
termination date. Fringe benefits which have accrued and/or vested on the
termination date will continue in effect according to their terms.


(d)    Termination By The Company Without Cause. The Company may terminate
Executive’s employment hereunder at any time without Cause upon 30 days written
notice to Executive or pay in lieu thereof. In the event of a termination under
this Section 6(d), the Executive shall be entitled to the benefits set forth in
Section 7.


(e)    Termination By The Executive For Good Reason. The Executive shall have
the right to terminate this Agreement for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence, without the Executive’s
express written consent, of any one or more of the following events:  


(i)    A material reduction in Executive’s responsibilities, title, duties or
authority;


(ii)    A material reduction in the Executive’s Base Salary or a material
reduction by the Company in the value of the Executive’s total compensation
package (salary, bonus opportunity, equity incentive award opportunity and
benefits) if such a reduction is not made in proportion to an across-the-board
reduction for all senior executives of the Company;


(iii)    The relocation of the Executive’s principal Company office to a
location more than twenty-five (25) miles from its location as of the Effective
Date (which location is the Company’s headquarters in Mill Valley, California),
except for required travel on the Company’s business to the extent necessary to
fulfill the Executive’s obligations under Section 1;


(iv)    A failure at any time to renew this Agreement for successive one-year
periods pursuant to Section 2;


(v)    The complete liquidation of the Company;





--------------------------------------------------------------------------------







(vi)    In the event of a merger, consolidation, transfer, or closing of a sale
of all or substantially all the assets of the Company with or to any other
individual or entity, the failure of the Company’s successor to affirmatively
adopt this Agreement or to otherwise comply with its obligations pursuant to
Section 13 below; or


(vii)    As set forth in Section 6(i) of that certain letter agreement between
the Company and the Executive dated August 8, 2017 (the “Side Letter”).


Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason for purposes of subclause (i) unless (1) the Executive provides
the Company with written notice setting forth in reasonable detail the facts and
circumstances claimed by the Executive to constitute Good Reason within ninety
(90) days after the date of the occurrence of any event that the Executive knows
or should reasonably have known to constitute Good Reason, (2) the Company fails
to cure such acts or omissions within thirty (30) days following its receipt of
such notice, and (3) the effective date of the Executive’s termination for Good
Reason occurs no later than thirty (30) days after the expiration of the
Company’s cure period. In the event of a termination under this Section 6(e),
the Executive shall be entitled to the benefits set forth in Section 7.


(f)    Termination By The Executive Without Good Reason. The Executive may at
any time during the Term terminate his employment hereunder for any reason or no
reason by giving the Company notice in writing not less than sixty (60) days in
advance of such termination. The Executive shall have no further obligations to
the Company after the effective date of termination, as set forth in the notice.
In the event of a termination by the Executive under this Section 6(f), the
Company will pay only the portion of Base Salary or previously awarded bonus
unpaid as of the termination date. Fringe benefits which have accrued and/or
vested on the termination date will continue in effect according to their terms.


7.    Compensation Upon Termination By the Company without Cause or By The
Executive for Good Reason.


(a)    If the Executive’s employment shall be terminated by the Company without
Cause or by the Executive for Good Reason, the Executive shall be entitled to
the following benefits:


(i)    Payment of Unpaid Base Salary. The Company shall immediately pay the
Executive any portion of the Executive’s Base Salary through the date of
termination or previously awarded bonus not paid prior to the termination date.


(ii)    Severance Payment.


(A)    In the event such termination is not a CIC Termination (as defined
below), then the Company shall provide the Executive (x) an amount equal to two
(2) times the Executive’s Annual Base Salary as in effect immediately prior to
his termination and (y) an amount equal to the Executive’s Annual Base Salary in
effect immediately prior to his termination, pro-rated for the number of days of
employment completed by the Executive during the year in which his employment is
terminated.




(B)    In the event such termination of employment occurs within three months
prior to, on, or within 24 months following a Change of Control (a “CIC
Termination”), then instead of providing the payments in Section 7(a)(ii)(A),
the Company shall provide the Executive an amount equal to the sum of (x) the
Executive’s Target Bonus in effect immediately prior to his termination,
prorated for





--------------------------------------------------------------------------------





the number of days of employment completed by the Executive during the year in
which his employment terminated; (y) one-and-one-half (1.5) times the
Executive’s Annual Base Salary as in effect immediately prior to his
termination; and (z) one-and-one-half (1.5) times the Executive’s Target Bonus
in effect immediately prior to his termination. Notwithstanding the foregoing,
the maximum aggregate amount that the Company shall pay to the Executive
pursuant to this Section 7(a)(ii)(B) is $4,000,000.


(iii)    Equity Awards. All stock options or other equity-related awards with
time-based vesting, including deferred or restricted stock units, shall vest in
full and, in the case of stock options, shall be exercisable for such period as
set forth in the applicable award agreement by which such awards are evidenced.
If the Executive’s employment shall be terminated by the Company without Cause,
all stock options or other equity-related awards with performance-based vesting,
including performance stock units, shall remain outstanding and shall continue
to be eligible to vest and become payable or exercisable based on (x) the
performance goals set forth in the applicable award agreement by which such
awards are evidenced and (y) a reduced number of target shares adjusted on a
pro-rata basis to reflect the number of days of employment completed during the
applicable vesting period in which termination occurs, with any stock options
remaining exercisable for such period as set forth in the applicable award
agreement. If the Executive’s employment shall be terminated by the Executive
for Good Reason, all stock options or other equity-related awards with
performance-based vesting, including performance stock units, shall remain
outstanding and shall continue to be eligible to vest and become payable based
on the number of target shares and the performance goals set forth in the
applicable award agreement by which such awards are evidenced, with any stock
options remaining exercisable for such period as set forth in the applicable
award agreement.


(iv)    Continuation of Fringe Benefits. For a period of up to twelve (12)
months (or, in the event of a CIC Termination, eighteen (18) months) following
the date of Executive’s termination of employment with Company, subject to the
Executive’s valid election to continue healthcare coverage under Section 4980B
of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations thereunder, the Company shall continue to provide the Executive and
the Executive’s eligible dependents with coverage under its group health plans
at the same levels and the same cost to the Executive as would have applied if
the Executive’s employment had not been terminated based on the Employee’s
elections in effect on the date of termination (the “Continued Coverage”),
provided that (1) if any plan pursuant to which such benefits are provided is
not, or ceases prior to the expiration of the period of continuation coverage to
be, exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1.409A-1(a)(5), or (2) the Company is otherwise unable to
continue to cover the Executive under its group health plans without penalty
under applicable law (including without limitation, Section 2716 of the Public
Health Service Act or the Patient Protection and Affordable Care Act), the
Company may in its sole discretion provide that (i) the Executive shall pay to
the Company, on an after-tax basis, a monthly amount equal to the full premium
cost of the Continued Coverage for such month and (ii) within 30 days of such
premium payment, the Company shall reimburse the Executive in cash (less
required withholding) an amount equal to the sum of (A) the excess of (x) the
full premium cost of the Continued Coverage for such month over (y) any premium
amount that would have been payable by the Executive if the Executive had been
actively employed by the Company for such month and (B) an additional tax “gross
up” payment to cover all estimated applicable local, state and federal income
and payroll taxes imposed on the Executive with respect to the Continued
Coverage. For the twelve (12) month (or, in the event of a CIC Termination,
eighteen (18) month) period following the termination of the Executive’s
employment, the Company shall also continue to provide the Executive with all
life insurance, disability insurance and other fringe benefits set forth in
Section 4 as if the Executive’s employment under the Agreement had not been
terminated; provided, however, that such life insurance, disability insurance
and other fringe benefits shall cease as of the date the Executive receives such
coverage from a subsequent employer.







--------------------------------------------------------------------------------





(v)    Payment/Benefit Limitation.  If any payment or benefit due under this
Agreement, together with all other payments and benefits that the Executive
receives or is entitled to receive from the Company or any of its subsidiaries,
affiliates or related entities, would (if paid or provided) constitute an
“excess parachute payment” for purposes of Section 280G of the Code, the amounts
otherwise payable and benefits otherwise due under this Agreement will either
(i) be delivered in full, or (ii) be limited to the minimum extent necessary to
ensure that no portion thereof will fail to be tax-deductible to the Company by
reason of Section 280G of the Code (and therefore, no portion thereof will be
subject to the excise tax imposed under Section 4999 of the Code), whichever of
the foregoing amounts, taking into account applicable federal, state and local
income and employment taxes and the excise tax imposed under Section 4999 of the
Code, results in the receipt by the Executive, on an after-tax basis, of the
greatest amount of payments and benefits, notwithstanding that all or some
portion of such payments and/or benefits may be subject to the excise tax
imposed under Section 4999 of the Code.  Unless otherwise specified in writing
by the Executive, in the event that the payments and/or benefits are to be
reduced pursuant to this Section 7(a)(v), such payments and benefits shall be
reduced such that the reduction of cash compensation to be provided to the
Executive as a result of this Section 7 is minimized.  In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.  All determinations
required to be made under this Section 7(a)(v) shall be made by the Company's
independent public accounting firm (or such other nationally recognized public
accounting firm as may be selected by the Company and to which selection the
Executive consents (such consent not to be unreasonably withheld)) which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a payment or benefit subject to this Section 7(a)(v), or
such earlier time as is requested by the Company.




(b)    No Mitigation Required; No Other Entitlement To Benefits Under
Agreement. The Executive shall not be required in any way to mitigate the amount
of any payment provided for in this Section 7, including, without limitation, by
seeking other employment, nor shall the amount of any payment provided for in
this Section 7 be reduced by any compensation earned by the Executive as the
result of employment with another employer after the termination date of
employment, or otherwise. Except as set forth in this Section 7, following a
termination governed by this Section 7, the Executive shall not be entitled to
any other compensation or benefits set forth in this Agreement, except as may be
separately negotiated by the parties and approved the Board in writing in
conjunction with the termination of Executive’s employment under this Section 7.


(c)    Release Agreement. As a condition of receiving any of the payments,
vesting and benefits set forth in this Section 7 (other than the payment
provided for in sub-section 7(a)(i)), the Executive shall be required to execute
a mutual release agreement in the form attached hereto as Exhibit A or Exhibit
B, as appropriate, and such release agreement must have become effective in
accordance with its terms within 60 days following the termination date. The
Company, in its sole discretion, may modify the term of the required release
agreement to comply with applicable law and may incorporate the required release
agreement into a termination agreement or other agreement with the Executive.


(d)    Timing of Severance Payments. Notwithstanding any other provision of this
Agreement, all severance payments provided under this Agreement in connection
with the termination of the employment of the Executive shall be payable in an
amount equal to 75% of such payments on the date that is six months after the
termination date, and the remaining 25% shall be payable in six equal monthly
installments beginning on the date that is seven months after the termination
date and continuing on the same date of each of the five months thereafter.





--------------------------------------------------------------------------------







(e)    Timing of Bonus Payments. Notwithstanding any other provision of this
Agreement, all bonus payments provided under this Agreement in connection with
the termination of the employment of the Executive shall be payable on the date
that is six months after the termination date.


8.    Disputes Relating To Executive’s Termination of Employment For Good
Reason. If the Executive resigns his employment with the Company alleging in
good faith as the basis for such resignation “Good Reason” as defined in Section
6(e), and if the Company then disputes the Executive’s right to the payment of
benefits under Section 7, the Company shall continue to pay the Executive the
full compensation (including, without limitation, his Base Salary) in effect at
the date the Executive provided written notice of such resignation, and the
Company shall continue the Executive as a participant in all compensation,
benefit and insurance plans in which the Executive was then a participant, until
the earlier of the expiration of the Term or the date the dispute is finally
resolved, either by mutual written agreement of the parties or by application of
the provisions of Section 11. For the purposes of this Section 8, the Company
shall bear the burden of proving that the grounds for the Executive’s
resignation do not fall within the scope of Section 6(e), and there shall be a
rebuttable presumption that the Executive alleged such grounds in good faith.
    
9.    Restrictive Covenant Provisions.


(a)    Noncompetition. The Executive agrees that during the Term prior to any
termination of his employment hereunder, he will not, directly or indirectly,
without the prior written consent of a majority of the non-employee members of
the Board, manage, operate, join, control, participate in, or be connected as a
stockholder (other than as a holder of shares publicly traded on a stock
exchange or the NASDAQ National Market System), partner, or other equity holder
with, or as an officer, director or employee of, any real estate or mortgage
investment organization whose business strategy is competitive with that of the
Company, as determined by a majority of the non-employee members of the Board.
It is further expressly agreed that the Company will or would suffer irreparable
injury if the Executive were to compete with the Company or any subsidiary or
affiliate of the Company in violation of this Agreement and that the Company
would by reason of such competition be entitled to injunctive relief in a court
of appropriate jurisdiction, and the Executive further consents and stipulates
to the entry of such injunctive relief in such a court prohibiting the Executive
from competing with the Company or any subsidiary or affiliate of the Company,
in the areas of business set forth above, in violation of this Agreement.


(b)    Duty To Avoid Conflict Of Interest. During his employment by the Company,
Executive agrees not to engage or participate in, directly or indirectly, any
activities in conflict with the best interests of the Company. The Company shall
be the final decision-maker with regard to any conflict of interest issue.


(c)    Right To Company Materials. The Executive agrees that all styles,
designs, lists, materials, books, files, reports, correspondence, records, and
other documents (“Company Materials”) used, prepared, or made available to the
Executive shall be and shall remain the property of the Company. Upon the
termination of employment or the expiration of this Agreement, the Executive
shall immediately return to the Company all Company Materials, and the Executive
shall not make or retain any copies thereof.


(d)    Nonsolicitation. The Executive promises and agrees that he will not
directly or indirectly solicit any of the Company’s employees to work for any
competing real estate or mortgage investment organization as determined under
Section 9(a) for a period of one (1) year following the occurrence of any event
entitling the Executive to payments and benefits, provided the Company makes all
such payments when due according to the provisions herein.







--------------------------------------------------------------------------------





(e)    Confidential And Proprietary Information.


(1)    It is hereby acknowledged that Executive has and shall gain knowledge of
trade secrets and confidential information owned by or related to the Company
and/or its affiliates including but not limited to the following: (i) the names,
lists, buying habits and practices of customers, clients or vendors, (ii)
marketing and related information, (iii) relationships with the persons or
entities with whom or with which the Company has contracted, (iv) their
products, designs, software, developments, improvements and methods of
operation, (v) financial condition, profit performance and financial
requirements, (vi) the compensation paid to employees, (vii) business plans and
the information contained therein, and (viii) all other confidential information
of, about or concerning the Company, the manner of operation of the Company and
other confidential data of any kind, nature or description relating to the
Company (collectively, the “Confidential Information”). Confidential Information
does not include information which (A) is or becomes generally available to the
public other than as a result of a disclosure by Executive; or (B) becomes
available to Executive on a non-confidential basis after the termination or
expiration of Executive’s obligations under this Agreement from a source other
than the Company, provided that such source is not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company or any other party with respect to such
information; or (C) is independently developed after the termination or
expiration of Executive’s obligations under this agreement without reference to
the Confidential Information, provided such independent development can
reasonably be proven by Executive by written records.


(2)    The parties hereby acknowledge that the Confidential Information
constitutes important, unique, material and confidential trade secrets which
affect the successful activities of the Company, and constitute a substantial
part of the assets and goodwill of the Company. In view of the foregoing,
Executive agrees that he will not at any time whether during or after the term
of this Agreement, except as required in the course of Executive’s employment by
Company and at its direction and for its sole benefit, in any fashion, form or
manner, directly or indirectly (i) use or divulge, disclose, communicate or
provide or permit access to any person, firm, partnership, corporation or other
entity, any Confidential Information of any kind, nature or description, or (ii)
remove from Company’s premises any notes or records relating thereto, or copies
or facsimiles thereof (whether made by electronic, electrical, magnetic,
optical, laser, acoustic or other means).


(3)    Promptly upon the request of Company, and immediately upon the
termination of Executive’s employment, Executive shall not transfer to any third
person and shall deliver to Company all Confidential Information, and other
property belonging to the Company, including all copies thereof, in the
possession or under the control of the Executive.


(4)    Executive represents that the performance of all the terms of this
Agreement will not conflict with, and will not breach, any other invention
assignment agreement, confidentiality agreement, employment agreement or
non-competition agreement to which Executive is or has been a party. To the
extent that Executive has confidential information or materials of any former
employer, Executive acknowledges that the Company has directed Executive to not
disclose such confidential information or materials to the Company or any of its
employees, and that the Company prohibits Executive from using said confidential
information or materials in any work that Executive may perform for the Company.
Executive agrees that Executive will not bring with Executive to the Company,
and will not use or disclose any confidential, proprietary information, or trade
secrets acquired by Executive prior to his employment with the Company.
Executive will not disclose to the Company or any of its employees, or induce
the Company or any of its employees to use, any confidential or proprietary
information or material belonging to any previous employers or others, nor will
Executive bring to the Company or use in connection with Executive’s work for
the Company copies of any software, computer files, or any other copyrighted or
trademarked





--------------------------------------------------------------------------------





materials except those owned by or licensed to the Company. Executive represents
that he is not a party to any other agreement that will interfere with his full
compliance with this Agreement. Executive further agrees not to enter into any
agreement, whether written or oral, in conflict with the provisions of this
Agreement.


(5)   Notwithstanding the generality of the foregoing, nothing in this Agreement
is intended to prohibit the Executive from filing a charge with, reporting
possible violations to, or participating or cooperating with the Securities and
Exchange Commission or any other federal, state or local regulatory body or law
enforcement agency, including in relation to any whistleblower,
anti-discrimination, or anti-retaliation provisions of federal, state or local
law or regulation. Pursuant to 18 U.S.C. Section 1833(b), the Executive will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made: (x) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (y) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. 


(f)    Inventions. Any and all inventions, discoveries or improvements that
Executive has conceived or made or may conceive or make during the period of
employment relating to or in any way pertaining to or connected with the
systems, products, computer programs, software, apparatus or methods employed,
manufactured or constructed by the Company or to systems, products, apparatus or
methods with respect to which the Company engages in, requests or anticipates
research or development, shall be promptly and fully disclosed and described by
Executive to the Company and shall be the sole and exclusive property of the
Company, and Executive shall assign, and hereby does assign to the Company
Executive’s entire right, title and interest in and to all such inventions,
discoveries or improvements as well as any modifications or improvements thereto
that may be made.


The obligations outlined in this Section 9(f) do not apply to any invention that
qualifies fully under California Labor Code Section 2870 (a copy of which is
attached hereto as Exhibit C) or to any rights Executive may have acquired in
connection with an invention, discovery or improvement that was developed
entirely on Executive’s own time for which no equipment, supplies, facilities or
trade secret information of the Company was used and (a) that does not relate
directly or indirectly to the business of the Company or to the Company’s actual
or demonstrable anticipated research or development, or (b) that does not result
from any work performed by Executive for the Company.


(g)    Maryland Law. The Executive agrees, in accordance with Maryland law, to
first offer to the Company corporate opportunities learned of solely as a result
of his service as an officer of the Company.


(h)    Breach. It is expressly agreed that each breach of this Section 9 is a
distinct and material breach of this Agreement and that solely a monetary remedy
would be inadequate, impracticable and extremely difficult to prove, and that
each such breach would cause the Company irreparable harm. It is further agreed
that, in addition to any and all remedies available at law or equity (including
money damages), either party shall be entitled to temporary and permanent
injunctive relief to enforce the provisions of this Section, without the
necessity of proving actual damages. It is further agreed that either party
shall be entitled to seek such equitable relief in any forum, including a court
of law, notwithstanding the provisions of Section 11. Either party may pursue
any of the remedies described herein concurrently or consecutively in any order
as to any such breach or violation, and the pursuit of one of such remedies at
any time will not be deemed an election of remedies or waiver of the right to
pursue any of the other such remedies. Any breach of this Section 9 shall
immediately terminate any obligations by the Company to provide Executive with
severance and continued benefits pursuant to Section 6 or 7 of this Agreement.







--------------------------------------------------------------------------------





(i)    Unenforceability. Should any portion of this Section 9 be deemed
unenforceable because of its scope, duration or effect, and only in such event,
then the parties expressly consent and agree to such limitation on scope,
duration or effect as may be finally adjudicated as enforceable, to give this
Section 9 its maximum permissible scope, duration and effect.


10.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by fax or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three (3) days after mailing or twenty-four (24) hours after transmission
of a fax to the respective persons named below:
 
 
 
 
If to the Company:
 
Redwood Trust, Inc.
 
 
Attn: Chief Executive Officer
 
 
One Belvedere Place, Suite 300
 
 
Mill Valley, CA 94941
 
 
Phone: (415) 389-7373
 
 
Fax: (415) 381-1773
 
 
 
 
If to the Executive:
 
Dashiell I. Robinson
 
 
c/o Redwood Trust, Inc.
 
 
One Belvedere Place, Suite 300
 
 
Mill Valley, CA 94941
 
 
Phone: (415) 389-7373
 
 
Fax: (415) 381-1773



Either party may change such party’s address for notices by notice duly given
pursuant hereto.


11.    Resolution of Disputes. To ensure the rapid and economical resolution of
disputes that may arise in connection with the Executive’s employment with the
Company, the Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, the
Executive’s employment, or the termination of the Executive’s employment
(“Arbitrable Claims”) shall be submitted to confidential mediation in San
Francisco, California conducted by a mutually agreeable mediator from Judicial
Arbitration and Mediation Services (“JAMS”) or its successor under the JAMS
Rules of Practice and Procedure then in effect, which can be found at
www.jamsadr.com/adr-rules-procedures. The cost of JAMS’ mediation fees shall be
paid by the Company. In the event that mediation is unsuccessful in resolving
the Arbitrable Claims, the Arbitrable Claims shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in San
Francisco, California conducted by JAMS or its successor, under the then
applicable rules of JAMS. 







--------------------------------------------------------------------------------





The Executive acknowledges that by agreeing to this arbitration procedure, both
the Executive and the Company waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. 


The arbitrator shall: (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that the
Executive or the Company would be entitled to seek in a court of law, including,
without limitation, the award of attorneys’ fees based on a determination of the
extent to which each party has prevailed as to the material issues raised in
determination of the dispute. The Company shall pay all JAMS’ arbitration fees
in excess of those which would be required if the dispute were decided in a
court of law. Nothing in this Agreement is intended to prevent either the
Executive or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such mediation or arbitration.


12.    [Reserved]
    
13.    Assignment; Successors. This Agreement is personal in its nature, and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.


14.    Governing Law. This Agreement and the legal relations thus created
between the parties hereto shall be governed by and construed under and in
accordance with the laws of the State of California.


15.    Entire Agreement; Headings. This Agreement, together with the Side
Letter, embodies the entire agreement of the parties with respect to the subject
matter hereof and supersedes in their entirety all other or prior agreements,
whether oral or written, with respect thereto, including but not limited to the
Prior Agreement, but excluding the plans, programs and equity award agreements
under which compensation and benefits are provided pursuant to Sections 3 and 4
hereof to the extent such plans and programs and equity award agreements are not
inconsistent with this Agreement. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.


16.    Waiver; Modification. Failure to insist upon strict compliance with any
of the terms, covenants, or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.


17.    Severability. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, only the portions of this Agreement that violate such statute or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.







--------------------------------------------------------------------------------





18.    Indemnification. The Company shall indemnify and hold Executive harmless
to the maximum extent permitted by Section 2-418 of the Maryland General
Corporations Law or its successor statute, or if greater, by the Company’s
Bylaws, by any applicable resolution of the Board or by the terms providing the
most extensive indemnification contained in any written agreement between the
Company and any director or officer of the Company. The Company shall make
Executive a named beneficiary under all director and officer liability policies
maintained by the Company from time to time for the benefit of its directors and
officers, entitled to all benefits provided thereunder to persons serving in a
comparable role as an officer of the Company.


19.    Section 409A. Any payments under this Agreement subject to Section 409A
of the Code that are subject to execution of a waiver and release which may be
executed and/or revoked in a calendar year following the calendar year in which
the payment event (such as a termination of employment) occurs shall commence
payment only in the calendar year in which the consideration period or, if
applicable, release revocation period ends, as necessary to comply with Section
409A of the Code. Notwithstanding anything to the contrary in this Agreement, no
compensation or benefits shall be paid to the Executive during the six (6)-month
period following the Executive’s “separation from service” from the Company
(within the meaning of Section 409A of the Code, a “Separation from Service”) if
the Company determines that paying such amounts at the time or times indicated
in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first day of the seventh month
following the date of Separation from Service (or such earlier date upon which
such amount can be paid under Section 409A without resulting in a prohibited
distribution, including as a result of the Executive’s death), the Company shall
pay the Executive a lump-sum amount equal to the cumulative amount that would
have otherwise been payable to the Executive during such period. Any right to a
series of installment payments pursuant to this Agreement is to be treated as a
right to a series of separate payments. To the extent permitted under Section
409A of the Code, any separate payment or benefit under this Agreement or
otherwise shall not be deemed “nonqualified deferred compensation” subject to
Section 409A of the Code to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A. All payments of nonqualified
deferred compensation subject to Section 409A to be made upon a termination of
employment under this Agreement may only be made upon the Executive’s
“separation from service” from the Company.


20.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


21.    Successor Sections. References herein to sections or rules of the Code
shall be deemed to include any successor sections or rules.


[Signature Page Follows]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto signed this Agreement,
as of the Effective Date.


 
 
 
 
 
 
REDWOOD TRUST, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Christopher J. Abate
 
 
Christopher J. Abate
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
/s/ Dashiell I. Robinson
 
 
Dashiell I. Robinson
 
 
 
 
 
 
 
 
 
 







        







--------------------------------------------------------------------------------





EXHIBIT A
RELEASE AGREEMENT


Except as otherwise set forth in this Release Agreement or in Sections 7 and 18
of the Employment Agreement between Dashiell I. Robinson and Redwood Trust,
Inc., Dashiell I. Robinson (“Executive”) hereby generally and completely
releases the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date Executive signs this Release Agreement. The Company, its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns, hereby releases Executive and his heirs, executors, successors and
assigns, from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring at any time prior to and including the date the Company
signs this Release Agreement. This general mutual release includes, but is not
limited to: (A) all claims arising out of or in any way related to Executive’s
employment with the Company or the termination of that employment; (B) all
claims related to Executive’s compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (C) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(D) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; (E) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended); and (F) all claims and
rights with respect to Executive’s right to communicate directly with, cooperate
with, or provide information to, any federal, state or local government
regulator; provided, however, that nothing in this paragraph shall be construed
in any way to release the Company from its obligation to indemnify Executive
pursuant to agreement, the Company’s bylaws or binding resolutions, or
applicable law.


Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given under his Employment Agreement with the Company for the waiver and release
in the preceding paragraph hereof is in addition to anything of value to which
he was already entitled. Executive further acknowledges that he has been advised
by this writing, as required by the ADEA, that: (A) this waiver and release does
not apply to any rights or claims that may arise after the date Executive signs
this Release Agreement; (B) Executive should consult with an attorney prior to
signing this Release Agreement (although Executive may choose voluntarily not do
so); (C) Executive has twenty-one (21) days to consider this Release Agreement
(although Executive may choose voluntarily to sign this Release Agreement
earlier); (D) Executive has seven (7) days following the date that he signs this
Release Agreement to revoke the Release Agreement by providing written notice to
an officer of the Company; and (E) this Release Agreement shall not be effective
until the date upon which the revocation period has expired, which shall be the
eighth day after Executive signs this Release Agreement. Both Executive and the
Company acknowledge that each has read and understands Section 1542 of the
California Civil Code which reads as follows:


A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.





--------------------------------------------------------------------------------







Both Executive and the Company hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to each party’s release of any claims hereunder.


Notwithstanding anything herein, the Executive acknowledges and agrees that,
pursuant to 18 USC Section 1833(b), the Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made: (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


Mutual Nondisparagement. 


(a) Nondisparagement by Executive. At all times following the cessation of the
Executive's employment with the Company, the Executive agrees not to make
negative comments or statements about, or otherwise criticize or disparage, in
any format or through any medium, the Company or any entity controlled by,
controlling or under common control with the Company ("Affiliates") or any of
the officers, directors, managers, employees, services, operations, investments
or products of the Company or any of its Affiliates. For purposes of the
foregoing sentence, disparagement shall include, but not be limited to, negative
comments or statements intended or reasonably likely to be harmful or disruptive
to a person’s or entity’s respective business, business reputation, business
operations, or personal reputation.  


(b) Nondisparagement by Designated Company Representatives. At all times
following the cessation of the Executive's employment with the Company, the
Company agrees not to publish, and agrees to cause the Designated Company
Representatives not to make, negative comments or statements about, or otherwise
criticize or disparage, in any format or through any medium, the Executive. For
purposes of the foregoing sentence, disparagement shall include, but not be
limited to, negative comments or statements intended or reasonably likely to be
harmful or disruptive to a person’s business reputation or personal reputation.
For purposes of this sub-section (b), the “Designated Company Representatives”
are (i) all executive officers of the Company while serving in such capacity and
(ii) all members of the Board of Directors while serving in such capacity.


(c) The foregoing sub-sections (a) and (b) shall not be violated by truthful
comments or statements (i) made in response to legal process, in required
governmental testimony or filings, in judicial, administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings), in compliance with law, administrative rule, or regulation, or
made pursuant to a court or administrative order, or in connection with
reporting possible violations of federal law or regulation to any governmental
agency or entity, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation, (ii) made by members of
the Board of Directors in the course of meetings or discussions of the Board of
Directors (or any committee thereof) or in communications between members of the
Board of Directors and the Executive, and not disclosed to the public, (iii)
made by a member of the Board of Directors in the good faith belief that the
statements are required for the proper discharge of his or her fiduciary duties,
or (iv) made by the Board of Directors in connection with a termination of the
Executive for Cause.


[Signature Page Follows]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto signed this Agreement,
as of the date set forth below.




 
 
 
 
EXECUTIVE
 
 
 
Name:
 
 
 
 
Dashiell I. Robinson
 
 
 
Date:
 
 
 
 
 
 
COMPANY
 
 
 
Name:
 
 
 
 
 
Date:
 
 





        









--------------------------------------------------------------------------------





EXHIBIT B
RELEASE AGREEMENT


Except as otherwise set forth in this Release Agreement or in Sections 7 and 18
of the Employment Agreement between Dashiell I. Robinson and Redwood Trust,
Inc., Dashiell I. Robinson (“Executive”) hereby generally and completely
releases the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date Executive signs this Release Agreement. The Company, its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns, hereby releases Executive and his heirs, executors, successors and
assigns, from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring at any time prior to and including the date the Company
signs this Release Agreement. This general mutual release includes, but is not
limited to: (A) all claims arising out of or in any way related to Executive’s
employment with the Company or the termination of that employment; (B) all
claims related to Executive’s compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (C) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(D) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; (E) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended); and (F) all claims and
rights with respect to Executive’s right to communicate directly with, cooperate
with, or provide information to, any federal, state or local government
regulator; provided, however, that nothing in this paragraph shall be construed
in any way to release the Company from its obligation to indemnify Executive
pursuant to agreement, the Company’s bylaws or binding resolutions, or
applicable law.


Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given under his Employment Agreement with the Company for the waiver and release
in the preceding paragraph hereof is in addition to anything of value to which
he was already entitled. Executive further acknowledges that he has been advised
by this writing, as required by the ADEA, that: (A) this waiver and release does
not apply to any rights or claims that may arise after the date Executive signs
this Release Agreement; (B) Executive should consult with an attorney prior to
signing this Release Agreement (although Executive may choose voluntarily not do
so); (C) Executive has forty-five (45) days to consider this Release Agreement
(although he may choose voluntarily to sign this Release Agreement earlier); (D)
Executive has seven (7) days following the date that he signs this Release
Agreement to revoke the Release Agreement by providing written notice to an
officer of the Company; (E) this Release Agreement shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
day after Executive signs this Release Agreement; and (F) Executive has received
with this Release Agreement a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated.


Both the Executive and the Company acknowledge that each has read and
understands Section 1542 of the California Civil Code which reads as follows:





--------------------------------------------------------------------------------







A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.


Both the Executive and the Company hereby expressly waive and relinquish all
rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to each party’s release of any claims hereunder.


Notwithstanding anything herein, the Executive acknowledges and agrees that,
pursuant to 18 USC Section 1833(b), the Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made: (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


Mutual Nondisparagement. 


(a) Nondisparagement by Executive. At all times following the cessation of the
Executive's employment with the Company, the Executive agrees not to make
negative comments or statements about, or otherwise criticize or disparage, in
any format or through any medium, the Company or any entity controlled by,
controlling or under common control with the Company ("Affiliates") or any of
the officers, directors, managers, employees, services, operations, investments
or products of the Company or any of its Affiliates. For purposes of the
foregoing sentence, disparagement shall include, but not be limited to, negative
comments or statements intended or reasonably likely to be harmful or disruptive
to a person’s or entity’s respective business, business reputation, business
operations, or personal reputation. 


(b) Nondisparagement by Designated Company Representatives. At all times
following the cessation of the Executive's employment with the Company, the
Company agrees not to publish, and agrees to cause the Designated Company
Representatives not to make, negative comments or statements about, or otherwise
criticize or disparage, in any format or through any medium, the Executive. For
purposes of the foregoing sentence, disparagement shall include, but not be
limited to, negative comments or statements intended or reasonably likely to be
harmful or disruptive to a person’s business reputation or personal reputation.
For purposes of this sub-section (b), the “Designated Company Representatives”
are (i) all executive officers of the Company while serving in such capacity and
(ii) all members of the Board of Directors while serving in such capacity.


(c) The foregoing sub-sections (a) and (b) shall not be violated by truthful
comments or statements (i) made in response to legal process, in required
governmental testimony or filings, in judicial, administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings), in compliance with law, administrative rule, or regulation, or
made pursuant to a court or administrative order, or in connection with
reporting possible violations of federal law or regulation to any governmental
agency or entity, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation, (ii) made by members of
the Board of Directors in the course of meetings or discussions of the Board of
Directors (or any committee thereof) or in communications between members of the
Board of Directors and the Executive, and not disclosed to the public, (iii)
made by a member of the Board of Directors in the good faith belief that the
statements are required for the proper discharge of his or her fiduciary duties,
or (iv) made by the Board of Directors in connection with a termination of the
Executive for Cause.


[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto signed this Agreement,
as of the date set forth below.


 
 
 
 
EXECUTIVE
 
 
 
Name:
 
 
 
 
Dashiell I. Robinson
 
 
 
Date:
 
 
 
 
 
 
COMPANY
 
 
 
Name:
 
 
 
 
 
Date:
 
 



C-1
|




EXHIBIT C
Section 2870 of California Labor Code


Section 2870 of California Labor Code: Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.


a.Any provision and employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities or trade secret information except for those inventions
that either:


1.
Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or



2.
Result from any work performed by the employee for the employer.



b.    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.





